            Case 5:18-cv-01096-G Document 1 Filed 11/07/18 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


(1) CHRISTOPHER SMOAK, an individual
 residing in California,

                          Plaintiff,

      vs.
                                                     Case No.   CIV-18-1096-G

(1) BITCOIN MARKET, LLC, an Oklahoma
limited liability company; (2) DUSTIN W.
DOLLAR, an individual residing in Oklahoma;

                        Defendants.




                 COMPLAINT AND DEMAND FOR JURY TRIAL




                                   PLAINTIFF’S COMPLAINT
            Case 5:18-cv-01096-G Document 1 Filed 11/07/18 Page 2 of 9



       Plaintiff Christopher Smoak (“Smoak” or “Plaintiff”), for his Complaint against
Defendants Bitcoin Market, LLC (“BMLLC” or “Bitcoin Market”) and Dustin W. Dollar
(“Dollar”) (collectively, “Defendants”), alleges as follows:
                              NATURE OF THE ACTION
       1.     This action seeks redress for defendants’ breach of contract related to
Plaintiff’s investment in bitcoins and use of the Bitcoin Market service/platform,
including the website which was located at bitcoinmarket.com. Defendant BMLLC was
an online bitcoin exchange owned and operated by Dollar which invited customers to
trade in bitcoins. Defendants’ business is now defunct and they have kept all of
Plaintiff’s investment, which is currently valued at over US$500,000.
                                      THE PARTIES
       2.     Smoak is an individual residing in San Francisco, California. Smoak is a
serial entrepreneur with a Bachelor of Science degree in computer science from Carnegie
Mellon University.
       3.     Smoak is informed and believes that defendant BMLLC was a limited
liability company based in Oklahoma and offered a mechanism for investing in bitcoins.
BMLLC was a bitcoin exchange, a digital marketplace where traders could buy and sell
bitcoins using different fiat currencies or altcoins - an online platform that acted as an
intermediary between buyers and sellers of the cryptocurrency. The online platform
consisted of several parts, including at least a website and email service to communicate
with customers, an account to hold bitcoin and cash for customers, and an escrow service
to hold bitcoin for pending trades.
       4.     Smoak is informed and believes, and thereon alleges, that defendant Dollar
was the founder, owner and manager of BMLLC.
       5.     Smoak is informed and believes, and on that basis alleges, that except
where otherwise explicitly alleged, each of the defendants is, and at all relevant times
herein mentioned was, the agent, partner, joint venturer, employee, alter ego, and/or


                                               1
                                      PLAINTIFF’S COMPLAINT
            Case 5:18-cv-01096-G Document 1 Filed 11/07/18 Page 3 of 9



conspirator of the remaining defendants, and is, and at all relevant times herein
mentioned was, in performing and failing to perform the acts and conduct hereinafter
alleged, acting within the course and scope of such agency, partnership, joint venture,
employment, and/or conspiracy. Smoak is further informed and believes, and on that
basis alleges, that the acts and conduct of each of the defendants were known to, and
authorized and ratified by, the remaining defendants, and that each of the defendants is
legally responsible for the conduct and damages herein alleged.
       6.     Smoak is further informed and believes, and on that basis alleges, that at all
times mentioned herein there existed and now exists a unity of interest and ownership
between Dollar and the corporate defendant, such that any individuality and separateness
between them has ceased and that Defendant BMLLC is the alter ego of the Dollar in
that, on information and belief, at all times material hereto: (a) Defendant Dollar was the
founder, majority owner, majority and/or controlling member, officer and/or director
and/or principal of BMLLC; (b) Defendant Dollar effectively made all of the important
business decisions regarding the activities of BMLLC; (c) Defendant Dollar and/or the
other members, officers and/or directors and/or principals of BMLLC at the direction of
Defendant Dollar, ignored the corporate formalities for BMLLC; (d) Defendant Dollar
comingled the funds and assets of BMLLC with his own; (e) Defendant Dollar and
BMLLC occupied and operated out of the same address; and (f) Defendant Dollar used
BMLLC funds to purchase goods and/or services for his own account and/or engaged in
other financial transactions with BMLLC funds for his own benefit and to the detriment
of BMLLC creditors.
       7.     Adherence to the fiction of the separate existence of BMLLC, as distinct
from Defendant Dollar, would permit an abuse of the corporate form and would promote
an injustice in that, on information and belief (a) BMLLC was undercapitalized for the
business in which it were engaged; and (b) Defendant Dollar manipulated the assets of
BMLLC to the detriment of creditors, inter alia, transferring the assets of BMLLC to


                                             2
                                    PLAINTIFF’S COMPLAINT
             Case 5:18-cv-01096-G Document 1 Filed 11/07/18 Page 4 of 9



himself rather than paying the debts that BMLLC owes to Plaintiff and other creditors.
                             JURISDICTION AND VENUE
       8.      Plaintiff Smoak is a citizen of the State of California and defendant
BMLLC is a limited liability company incorporated under the laws of the State of
Oklahoma having its principal place of business in a State other than the State of
California. On information and belief, Defendant Dollar is a citizen of the State of
Oklahoma. The matter in controversy exceeds, exclusive of interest and costs, the sum
specified by 28 U.S.C. §1332.
       9.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because at least
one of the Defendants resides within this District.
                               FACTUAL ALLEGATIONS
       10.     Bitcoin is a cryptocurrency, a form of electronic cash. It is a
decentralized digital currency, without a central bank or single administrator, that can be
sent from user-to-user on the peer-to-peer bitcoin network without the need for
intermediaries.
       11.     Transactions are verified by network nodes through cryptography and
recorded in a public distributed ledger called a blockchain. Bitcoin was invented by an
unknown person or group of people using the name Satoshi Nakamoto and released
as open-source software in 2009. Bitcoins are created as a reward for a process known
as mining. They can be exchanged for other currencies, products, and services. Research
produced by the University of Cambridge estimates that in 2017, there were 2.9 to 5.8
million unique users using a cryptocurrency wallet, most of them using bitcoin.
       12.     The price of bitcoins has gone through cycles of appreciation and
depreciation referred to by some as bubbles and busts. In 2011, the value of one bitcoin
rapidly rose from about US$0.30 to US$32 before returning to US$2. In the latter half of
2012 and during the 2012–13 Cypriot financial crisis, the bitcoin price began to
rise, reaching a high of US$266 on April 10, 2013, before crashing to around US$50. On


                                              3
                                     PLAINTIFF’S COMPLAINT
             Case 5:18-cv-01096-G Document 1 Filed 11/07/18 Page 5 of 9



November 29, 2013, the cost of one bitcoin rose to a peak of US$1,242. In 2014, the
price fell sharply, and as of April remained depressed at little more than half 2013 prices.
As of August 2014, it was under US$600.
       13.     In or about 2011, Smoak decided to make an investment in bitcoins. There
are several on-line bitcoin exchanges offering means to make such an investment. One
was BMLLC.
       14.     BMLLC was a bitcoin exchange, a digital marketplace where traders could
buy and sell bitcoins using different fiat currencies or altcoins - an online platform that
acted as an intermediary and/or escrow agent between buyers and sellers of
the cryptocurrency.
       15.     To transact in bitcoin on an exchange, a user has to register with the
exchange and go through a series of verification processes to authenticate his or her
identity. Once the authentication is successful, an account is opened for the user who
then has to transfer funds into this account before s/he can buy coins. Different
exchanges have different payment methods that can be used for depositing funds
including bank wires, direct bank transfers, credit or debit cards, bank drafts, money
orders, and even gift cards. A trader who would like to withdraw money from his or her
account could do so using the options provided by his exchange which could include a
bank transfer, PayPal transfer, check mailing, cash delivery, bank wire, or credit card
transfer.
       16.     On May 26, 2011, Smoak opened an account with BMLLC and on or about
that date sent Dollar a check for $1,000 to trade in bitcoins to be held in that account.
       17.     On June 2, 2011, Smoak coordinated trades via Bitcoin Market, which then
held the seventy-five (75) bitcoins he now owned. On that same date, BMLLC
confirmed receipt of the money via email and confirmed that Defendants “will credit
your account soon.”




                                              4
                                     PLAINTIFF’S COMPLAINT
             Case 5:18-cv-01096-G Document 1 Filed 11/07/18 Page 6 of 9



       18.     In March 2013, Smoak attempted to log into his account with BMLLC but
was unable to do so. On April 8, 2013, he sent an email to Dollar advising him of this
fact and requesting access to his account.
       19.     On November 9, 2013, Smoak sent Defendants another email; however, he
received a notification that the recipient, support@bitcoinmarket.com, was not receiving
email. Smoak attempted to contact Dollar via bitcoinmarket@gmail.com and
dustin.dollar@gmail.com as well, but was unsuccessful.
       20.     Defendants never responded to Smoak’s email nor to any follow up
communications.
       21.     As of November 7, 2018, a single bitcoin is valued at US$6,509.98 and
Smoak’s 75 bitcoin have a value of US$488,248.50.
       22.     In 2017, a modification to bitcoin resulted in a new currency based on the
original called bitcoin cash (“BCH”). Access to a certain amount of bitcoin before
August 1, 2017 provided automatic access to a corresponding amount of BCH, which is
valued at US$618.04 as of November 7, 2018, meaning Smoak has an additional
US$46,353.00 in losses from not having access to the 75 bitcoins.
                                 FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)
                                   (Against All Defendants)

       23.     Smoak realleges and incorporates by reference all preceding paragraphs as
though fully set forth herein.
       24.     In or about May 2011, Smoak entered into a written contract with BMLLC
pursuant to which BMLLC agreed to facilitate online bitcoin transactions on behalf of
Smoak and to hold such bitcoins and cash in trust on behalf of Smoak in exchange for
fees and commissions charged by BMLLC to Smoak.
       25.     In or about June 2011, Smoak deposited $1,000 in his account with
BMLLC which amount was to be exchanged for bitcoins. In addition, and shortly



                                               5
                                      PLAINTIFF’S COMPLAINT
             Case 5:18-cv-01096-G Document 1 Filed 11/07/18 Page 7 of 9



thereafter, Smoak purchased seventy-five (75) bitcoins which were held in trust by
Bitcoin Market and deposited into Smoak’s account on Bitcoin Market.
       26.     In breach of their agreement, BMLLC has refused Smoak access to his
account and has failed and/or refused to return to him the property deposited in his
account.
       27.     Smoak has performed all obligations under the agreement with BMLLC
except those which have been excused by BMLLC’s breach.
       28.     As a result of Defendants’ breach, Plaintiff has suffered significant injury,
including compensatory and consequential damages, in an amount to be proven at trial
but in excess of $75,000, for which Defendants are liable.
       29.     On information and belief, the agreement between Smoak and BMLLC
contains an attorneys’ fees provision providing that in any dispute between the parties
arising from their relationship, the losing party must pay the prevailing party his
reasonable attorneys’ fees and costs.
                                  PRAYER FOR RELIEF
       WHEREFORE, Smoak prays for judgment against Defendants as follows:
       1.      For general damages, compensatory damages and consequential damages
according to proof at trial but no less than the sum of $75,000;
       2.      For punitive and exemplary damages according to proof;
       3.      For attorneys’ fees according to proof at trial;
       4.      For costs of suit and pre-judgment and post-judgment interest, as provided
under applicable law according to proof; and
       5.      For such other, further, and/or different relief, in law or equity, as the Court
may deem just and proper.


                              DEMAND FOR JURY TRIAL




                                               6
                                      PLAINTIFF’S COMPLAINT
           Case 5:18-cv-01096-G Document 1 Filed 11/07/18 Page 8 of 9



       Plaintiff Smoak hereby demands a trial by jury on each of his claims for relief that
are triable before a jury.




                                             7
                                    PLAINTIFF’S COMPLAINT
         Case 5:18-cv-01096-G Document 1 Filed 11/07/18 Page 9 of 9




                                    Respectfully submitted,

Dated: November 7, 2018

                                    /s/ Michael O’Neal
                                    MICHAEL O’NEAL, OBA #20298
                                    Williams, Box, Forshee & Bullard
                                    522 Colcord Drive
                                    Oklahoma City, Oklahoma 73102
                                    (405) 232-0080 (Phone)
                                    (405) 236-5814 (Fax)
                                    moneal@wbfblaw.com


                                    Michael W. Stebbins, CA Bar #138326
                                    Application for Admission Pro Hac Vice
                                    to be submitted
                                    mws@svlg.com
                                    Marc G. Van Niekerk, CA Bar #201329
                                    Application for Admission Pro Hac Vice
                                    to be submitted
                                    mvn@svlg.com
                                    SILICON VALLEY LAW GROUP
                                    1 N. Market Street, Suite 200
                                    San Jose, CA 95113
                                    Telephone: (408) 573-5700
                                    Facsimile: (408) 573-5701

                                            Attorneys for Plaintiff
                                            CHRIS SMOAK




                                       1
                              PLAINTIFF’S COMPLAINT
